DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments with respect to amended claims 1, 3-10, 12-13, 15-20 and new claims 21-23 based on the Response filed on 10/26/2022 have been considered but are moot in view of the new ground(s) of rejection.  Therefore, this is Final action.

Claims 2, 11 and 14 are canceled.  
Claims 1, 3-10, 12-13 and 15-23 are pending.

Response to Arguments
Applicant's arguments filed on 10/26/2022 have been fully considered but they are not persuasive. 
Applicant’s ONLY arguments are follows: 
Regarding the independent Claim 1, according to at least FIG. 3, FIG. 8, FIG. 10, FIG. 12, and related description in this application, no intervening storage line or intervening scan line is disposed between RL and SL; no intervening data line is disposed between DL1 and DL2; EP1 protrudes from RL or SL, is disposed between RL and SL, is disposed between DL2 and OE- OEP, and is spaced from each of DL2, OE-OEP, and CE in the plan view of the display device. 

In contrast, according to the Office Action, in each of the annotated FIG. 1 of Cho and the annotated FIG. 1 of Shin, "1st extending portion" overlaps at least one of "2nd data line," "drain electrode extending portion," and 124 (control electrode) and is not spaced from each of "2nd data line," "drain electrode extending portion," and 124 (control electrode) in the plan view of the display device.

Examiner’s responses to Applicants’ ONLY arguments are follows:
Examiner respectfully disagrees.  Figs. 3, 8, 10 show “a first portion R1” and “a second portion R2” analogous to the storage line and being disposed between the storage line and the scan line as below:

    PNG
    media_image1.png
    567
    1101
    media_image1.png
    Greyscale

Fig. 8 of the instant application shows "1st extending portion EP1" overlaps "drain electrode extending portion OE/OEP" and  control electrode and is not spaced from "drain electrode extending portion OE/OPE" in the plan view of the display device.

However, as Fig. 1 below, Cho or Shin disclose "1st extending portion" is not spaced from each of "2nd data line," "drain electrode extending portion" and control electrode (gate electrode 124) in the plan view of the display device.

However, it would be obvious as a matter of design choice to design a display device structures with the amended features “a first protrusion protruding from the storage line or the scan line, disposed between the storage line and the scan line, disposed between the second data line and the drain electrode, and spaced from each of the second data line, the drain electrode, and the control electrode, in a plan view of the display device” of claim 1, since applicant has not disclosed that the amended features of claim 1 solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the amended features of claim 1.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, 12-13 and 15-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 amended with the feature of “a storage line extending parallel to the scan line with no intervening storage line or intervening scan line analogous to the storage line or the scan line being disposed between the storage line and the scan line”, which is not disclosed in the original disclosure (the original specification and original drawings). The original disclosure discloses “a first portion R1” and “a second portion R2” analogous to the storage line and being disposed between the storage line and the scan line.  Therefore, this amended feature of claim 1 considers as the new subject matter.

Claim 12 amended with the feature of “a storage electrode RE protruding from the storage line RL, partially overlapping the pixel electrode PE, and being smaller than the drain electrode OE in the plan view of the display device”, which is not disclosed in the original disclosure (the original specification and original drawings).  Therefore, this amended feature of claim 12 considers as the new subject matter. 

Claim 15 amended with the feature of “a length of the first protrusion is equal to a length of the storage electrode in a second direction perpendicular to the first direction”, which is not disclosed in the original disclosure (the original specification and original drawings).  Therefore, this amended feature of claim 15 considers as the new subject matter.

Claim 16 amended with the feature of “two opposite edges of the storage electrode are disposed between two opposite edges of the drain electrode in the first direction in the plan view of the display device”, which is not disclosed in the original disclosure (the original specification and original drawings).  Therefore, this amended feature of claim 16 considers as the new subject matter.

Claim 17 amended with the feature of “an edge of the drain electrode is disposed between the storage electrode and the first protrusion in the plan view of the display device”, which is not disclosed in the original disclosure (the original specification and original drawings).  Therefore, this amended feature of claim 17 considers as the new subject matter.  

Claim 19 amended with the feature of “a second protrusion protruding from the shielding electrode and disposed between the second data line and an edge of the pixel electrode in the plan view of the display device”, which is not disclosed in the original disclosure (the original specification and original drawings).  Therefore, this amended feature of claim 19 considers as the new subject matter. 
 
Claim 20 amended with the feature of “the edge of the pixel electrode PE is disposed between the storage electrode RE and the second protrusion EP2 in the plan view of the display device”, which is not disclosed in the original disclosure (the original specification and original drawings).  Therefore, this amended feature of claim 20 considers as the new subject matter.  

Claim 21 amended with the feature of “a storage electrode R1/R2 protruding from the storage line RL and overlapping the drain electrode, wherein an edge of the pixel electrode PE is disposed between the storage electrode RE and the first protrusion EP1 in the plan view of the display device”, which is not disclosed in the original disclosure (the original specification and original drawings).  Therefore, this amended feature of claim 21 considers as the new subject matter.    
Claim 22 amended with the feature of “a section of the source electrode 173 is directly connected to the first data line, and wherein the first protrusion protrudes EP1 from the storage line RL and is closer to the scan line SL than the section of the source electrode CE is”, which is not disclosed in the original disclosure (the original specification and original drawings).  Therefore, this amended feature of claim 22 considers as the new subject matter. 
     
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 3-10, 12-13 and 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 also amended with the feature of “a first protrusion protruding from the storage line or the scan line, disposed between the storage line and the scan line, disposed between the second data line and the drain electrode, and spaced from each of the second data line, the drain electrode, and the control electrode, in a plan view of the display device”, which contradicts to the amended feature “a storage line extending parallel to the scan line with no intervening storage line or intervening scan line analogous to the storage line or the scan line being disposed between the storage line and the scan line” of claim 1.  

Claims 3-10, 12-13 and 15-23 are rejected since they depend on the indefinite claim 1. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
1.	Claims 1, 3-10, 12-13, 18 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 20160246132).

    PNG
    media_image2.png
    628
    1129
    media_image2.png
    Greyscale
           
Regard to claim 1, Cho et al. disclose a display device, comprising: 
a scan line 121 extending lengthwise in a first direction; 
a storage line [a divided reference voltage line 131] extending parallel to the scan line 121 with no intervening storage line or intervening scan line analogous to the storage line or the scan line being disposed between the storage line 131 and the scan line 121; 
a first data line 171 crossing each of the scan line 121 and the storage line; 
a second data line 171 extending parallel to the first data line (as annotation in Fig. 1) with no intervening data line analogous to the second data line or the first data line being disposed between the first data line and the second data line;  
a transistor including a control electrode 124 protruding from the scan line 121, a source electrode 173 protruding from the first data line 171, and a drain electrode 175 spaced disposed between the source electrode and the second data line; 
a pixel electrode 191 partially overlapping the storage line 131 and electrically connected to the drain electrode 175; and 
a first protrusion protruding from the storage line 131 or the scan line 121 (see annotation in extended Fig. 1), disposed between the storage line 131 and the scan line 121, disposed between the second data line 171 and the drain electrode 175, and spaced from each of the second data line 171, the drain electrode 175, and the control electrode 124, in a plan view of the display device.  

Regard to claim 3, Cho et al. disclose the display device, wherein the first protrusion is opposite a straight edge of the scan line that extends in the first direction or a straight edge of the storage line that extends in the first direction (see annotation in extended Fig. 1).  

Regard to claim 4, Cho et al. disclose the display device, wherein the first protrusion protrudes from the storage line (see annotation in extended Fig. 1).

Regard to claim 5, Cho et al. disclose the display device, wherein the first protrusion protrudes from the scan line (see annotation in extended Fig. 1).  
Regard to claim 6, Cho et al. disclose the display device further comprising: a shielding electrode 273 disposed directly on a same insulating layer [a second passivation layer 180q] as the pixel electrode 191, the shielding electrode overlapping the first data line and the second data line.  

Regard to claim 7, Cho et al. disclose the display device further comprising: a second protrusion protruding from the shielding electrode 273  and disposed between the second data line and the drain electrode in the plan view of the display device.  

Regard to claim 8, Cho et al. disclose the display device, wherein the second protrusion protrudes toward the drain electrode in the first direction.  

Regard to claim 9, Cho et al. disclose the display device, wherein the second protrusion at least partially overlaps the first protrusion.  

Regard to claim 10, Cho et al. disclose the display device, wherein the storage line is disposed directly on a same insulating layer as the scan line [A gate conductor including a gate line 121 and a divided reference voltage line 131 is formed on an insulation substrate 110 that is formed of transparent glass or plastic [0043]].  

Regard to claim 12, Cho et al. disclose the display device further comprising: a storage electrode 131 protruding from the storage line, partially overlapping the pixel electrode 191, and being smaller than the drain electrode 175 in the plan view of the display device.  

Regard to claim 13, Cho et al. disclose the display device further comprising: protruding from the storage line and overlapping the drain electrode.  

Regard to claim 15, Cho et al. disclose the display device, wherein a length of the first protrusion is equal to a length of the storage electrode 131 in a second direction perpendicular to the first direction (see annotation in extended Fig. 1).  

Regard to claim 18, Cho et al. disclose the display device further comprising: a shielding electrode 273 disposed directly on a same insulating layer [a second passivation layer 180q] as the pixel electrode 191, the shielding electrode overlapping the first data line and the second data line.

Regard to claim 21, Cho et al. disclose “the display device further comprising: a storage electrode 131 protruding from the storage line and overlapping the drain electrode, wherein an edge of the pixel electrode 191 is disposed between the storage electrode and the first protrusion in the plan view of the display device.  

Regard to claim 22, Cho et al. disclose the display device, wherein a section of the source electrode is directly connected to the first data line, and wherein the first protrusion protrudes from the storage line and is closer to the scan line than the section of the source electrode is.  

Regard to claim 23, Cho et al. disclose the display device, wherein the pixel electrode overlaps a portion of the drain electrode that is disposed closer to the second data line than to the first data line.  
 2.	Claims 1, 3-4, 6-10, 13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. ( US 20060158575).

    PNG
    media_image3.png
    752
    616
    media_image3.png
    Greyscale

Regard to claim 1, Shin et al. disclose a display device, comprising: 
a scan line 121 extending lengthwise in a first direction; 
a storage line 131 extending parallel to the scan line with no intervening storage line or intervening scan line analogous to the storage line or the scan line being disposed between the storage line and the scan line; 
a first data line 171 crossing each of the scan line and the storage line 131; 
a second data 171 line extending parallel to the first data line [as annotation in Fig. 1(extended)] with no intervening data line analogous to the second data line or the first data line being disposed between the first data line and the second data line;  
a transistor including a control electrode 124 protruding from the scan line 121, a source electrode 173 protruding from the first data line, and a drain electrode 175 spaced disposed between the source electrode 173 and the second data line; 
a pixel electrode 190 partially overlapping the storage line 131 and electrically connected to the drain electrode 175; and 
a first protrusion [the storage electrodes 137 considers as first extending portion extended from storage line 131 or the gate electrodes 190 considers as first portion extending from the gate line 121] protruding from the storage line or the scan line, disposed between the storage line and the scan line, disposed between the second data line and the drain electrode, and spaced from each of the second data line, the drain electrode, and the control electrode, in a plan view of the display device.  

Regard to claim 3, Shin et al. disclose the display device, wherein the first protrusion 137 is opposite a straight edge of the scan line that extends in the first direction or a straight edge of the storage line that extends in the first direction.  

Regard to claim 4, Shin et al. disclose the display device, wherein the first protrusion 137 protrudes from the storage line 131.

Regard to claim 6, Shin et al. disclose the display device further comprising: a shielding electrode 88 disposed directly on a same insulating layer as the pixel electrode 190 [formed on the passivation layer 180, see Fig. 4], the shielding electrode overlapping the first data line and the second data line.  

Regard to claim 7, Shin et al. disclose the display device further comprising: a second protrusion [extending along gate lines 121] protruding from the shielding electrode 88 and disposed between the second data line and the drain electrode in the plan view of the display device.  

Regard to claim 8, Shin et al. disclose the display device, wherein the second protrusion protrudes toward the drain electrode in the first direction.  

Regard to claim 9, Shin et al. disclose the display device, wherein the second protrusion at least partially overlaps the first protrusion.  

Regard to claim 10, Shin et al. disclose the display device, wherein the storage line is disposed directly on a same insulating layer as the scan line.  

Regard to claim 13, Shin et al. disclose the display device further comprising: protruding from the storage line and overlapping the drain electrode.  

Regard to claim 18, Shin et al. disclose the display device further comprising: a shielding electrode 88 [formed on the passivation layer 180, see Fig. 4] disposed directly on a same insulating layer as the pixel electrode [formed on the passivation layer 180, see Fig. 4], the shielding electrode overlapping the first data line and the second data line.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871